251 Kan. 252 (1992)
832 P.2d 347
IN THE MATTER OF STEPHEN H. WILSON, Respondent.
No. 67,109
Supreme Court of Kansas.
Opinion filed May 22, 1992.
Bruce E. Miller, disciplinary administrator, argued the cause and was on the formal complaint for the petitioner.
Jack Focht, of Focht, Hughey & Calvert, of Wichita, argued the cause for respondent.
Per Curiam:
This is an original proceeding in attorney discipline filed by the disciplinary administrator against Stephen H. Wilson, an attorney admitted to the practice of law in Kansas.
This disciplinary proceeding stems from the respondent having been found guilty of two counts of indecent liberties with a child, a class C felony, on May 20, 1991, for which he was sentenced to 3 to 10 years in prison on each count and then placed on probation for 3 years.
Formal disciplinary charges were filed against respondent on September 20, 1991. Pending final hearing on the disciplinary charges, respondent was temporarily suspended from the practice of law in Kansas on November 15, 1991.
A hearing on the disciplinary charges was held by a disciplinary panel on December 10, 1991, and its report was issued on December 26, 1991. The panel found respondent committed a criminal act which reflects adversely on his trustworthiness and fitness to practice law in violation of MRPC 8.4(b) and (g) (1991 Kan. Ct. R. Annot. 308). The panel recommended respondent be indefinitely suspended from the practice of law in Kansas.
Respondent filed no exceptions.
The court, having considered the record and the report and recommendation of the disciplinary hearing panel, accepts and concurs in the findings, conclusions, and recommendations of the panel with the exception that the suspension shall commence from the date respondent was temporarily suspended, November 15, 1991, rather than the date of this order.
*253 IT IS THEREFORE ORDERED that Stephen H. Wilson be and he is hereby disciplined by indefinite suspension from the practice of law in the State of Kansas commencing on November 15, 1991, all in accordance with Supreme Court Rule 203(a)(2) (1991 Kan. Ct. R. Annot. 143) for his violation of the disciplinary rules of the Supreme Court.
IT IS FURTHER ORDERED that respondent shall comply with the provisions of Supreme Court Rule 218 (1991 Kan. Ct. R. Annot. 163), that the shall pay the costs of this proceeding, and that this order shall be published in the official Kansas Reports.
SIX, J., not participating.